 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    EDWARD EUGENE GARNER,                           Case No. 2:15-cv-02430-JCM-CWH
12                      Petitioner,                   ORDER
13           v.
14    TIMOTHY FILSON, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   55), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 55) is GRANTED. Petitioner will have through June 25, 2019, to file a

21   reply to the answer (ECF No. 54).

22          DATED: May 15, 2019.
23                                                              ______________________________
                                                                JAMES C. MAHAN
24                                                              United States District Judge
25

26
27

28
                                                     1
